Citation Nr: 0838857	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  01-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinus mucosal 
inflammatory disease manifested by chronic nasal polyps, 
nasal and sinus congestion, loss of sense of taste and smell, 
and sinus headaches. 

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for Grave's disease.

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
gastritis, claimed as irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from February 1985 to November 
1992, including service in Southwest Asia during the Persian 
Gulf War. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2002, the veteran testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  In an October 2002 decision, the Board found 
that new and material evidence had been submitted to reopen 
the veteran's claim of service connection for an undiagnosed 
illness manifested by headaches, loss of sense of smell, and 
loss of sense of taste.  In July 2003, the Board remanded the 
claim to the RO for further evidentiary development.

In December 2004, the Board denied service connection for an 
undiagnosed illness manifested by headaches, loss of sense of 
smell, and loss of sense of taste.  The veteran appealed the 
Board's decision to the Court.  In a February 2006 order, the 
Court granted the parties' Joint Motion to partially vacate 
and remand the Board's December 2004 decision.  Pursuant to 
the actions requested in the Joint Motion, the issue of 
service connection for an undiagnosed illness manifested by 
headaches, loss of sense of smell, and loss of sense of taste 
was remanded to the Board for development and readjudication 
consistent with the directives contained therein.  The Board 
remanded the appealed issues to the RO in July 2006, for 
appropriate development.  The case now returns to the Board 
for further review.  

The Board has restyled the first claimed disability on appeal 
from "an undiagnosed illness manifested by headaches, loss 
of sense of smell, and loss of sense of taste" to "sinus 
mucosal inflammatory disease manifested by chronic nasal 
polyps, nasal and sinus congestion, loss of sense of taste 
and smell, and sinus headaches," to better reflect the 
medical understanding of the disorder as reflected in the 
most recent VA examinations, as discussed in the decision 
herein, below.  The Board has also restyled the second 
claimed disability on appeal, of allergic rhinitis, to not 
include nasal polyps, because nasal polyps have been 
medically associated with the first claimed disorder on 
appeal (as restyled herein), with that first claimed disorder 
the subject of a grant of service connection by this 
decision.  

The issues of entitlement to service connection for allergic 
rhinitis and Grave's disease, and whether new and material 
evidence has been presented to reopen claims for service 
connection for PTSD and gastritis (claimed as irritable bowel 
syndrome), are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required.

FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the veteran's diagnosed 
sinus mucosal inflammatory disease manifested by chronic 
nasal polyps, nasal and sinus congestion, loss of sense of 
taste and smell, and sinus headaches, developed in service 
and has continued as a chronic disorder up to the present 
time. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for service connection for sinus mucosal inflammatory disease 
manifested by chronic nasal polyps, nasal and sinus 
congestion, loss of sense of taste and smell, and sinus 
headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants the veteran's appealed claims for 
service connection for sinus mucosal inflammatory disease 
manifested by chronic nasal polyps, nasal and sinus 
congestion, loss of sense of taste and smell, and sinus 
headaches.  Because this constitutes a complete grant of the 
claims on appeal adjudicated herein, there is no reasonable 
possibility that any notice or development assistance would 
further these three claims.

II.  Service Connection for Sinus Mucosal Inflammatory 
Disease Manifested by
Chronic Nasal Polyps, Nasal and Sinus Congestion, Loss of
Sense of Taste and Smell, and Sinus Headaches

The veteran has contended in effect that he developed 
undiagnosed illness manifested by headaches and loss of sense 
of taste and smell, or that these conditions developed 
otherwise as a result of his military service, including his 
Persian Gulf War service with exposure to smoke from 
petroleum fires and other toxic chemicals, or that these 
conditions are associated with his jaw fracture in service in 
1985.  As noted in the Introduction, above, these conditions 
have been restyled as associated with sinus mucosal 
inflammatory disease based on current diagnosis upon VA 
examination, with the extent of associated disease expanded 
to also include the veteran's nasal polyps, a condition also 
on appeal which is medically associated with that 
inflammatory disease.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has herein found the veteran's 
statements, particularly upon recent VA examinations, to be 
reasonably consistent with and supportive of the recent 
medical findings, diagnoses, and opinions of etiology, which 
are in turn supportive of the veteran's claims herein 
adjudicated.  

Service clinical records reflect treatment for a jaw fracture 
in November 1985.  They also reflect treatment in February 
1992 for complaints of throat difficulties with burning and 
salivation, especially with tart foods, which began while he 
was stationed in Saudi Arabia.  The examiner assessed 
parotitis.  

The veteran was seen in service in June 1992 for complaints 
of an itchy throat for the prior three months, with complete 
loss of sense of taste and smell.  The examiner then assessed 
allergic rhinitis.  

After service, a March 1993 private treatment record for 
treatment for complaints difficulty breathing notes a history 
significant for sinus drainage and congestion for 
approximately the past two years, with associated decreased 
sense of taste and smell.  The treating examiner focused on 
the veteran's chest congestion at that time.  (Multiple post-
service private and VA treatment and examination records 
focus on the veteran's breathing difficulties as related to 
diagnosed asthma.)  

A January 1995 VA treatment record noted complaints including 
sinus congestion, nonproductive cough, and yellow nasal 
discharge.  The examiner assessed asthma as related to 
symptoms of chest congestion/wheezing, and did not address 
sinusitis/rhinitis.  

A September 1996 VA treatment noted the veteran's multiple 
complaints which he related to the Gulf War, including loss 
of sense of taste and smell.  The veteran then complained of 
a burning in the throat improved with drinking cold water, 
and an associated itching in the ears.  The examiner assessed 
asthma and "Persian Gulf Syndrome Problems."

More recent treatment records over the past decade show 
ongoing treatment for sinus and nasal polyposis status post 
multiple surgeries, and ongoing medication management of 
sinus disease.


Upon VA general medical examination for compensation purposes 
in January 2004, the veteran reported a history of starting 
to notice headaches and loss of sense of taste and smell 
around the time of his return from the Gulf War, around 1991.  
He reported that these symptoms had persisted since then, 
with multiple evaluations and procedures including multiple 
nasal polypectomies, most recently in May 2003.  The examiner 
also noted a history of chronic bilateral submandibular 
sialoadenitis.  The veteran complained of continued poor 
sense of taste and lack of sense of smell.  He further 
complained of cough and shortness of breath beginning around 
1991, which he related to smoke inhalation exposure due to 
burning oil in the Gulf War, or other chemical exposures at 
that time.  The examiner noted ongoing diagnosed chronic 
bronchial asthma, treated with albuterol and steroidal 
inhalers.  Physical examination of ears and nose showed 
congestion in the mucous membranes.  Some wheezing in the 
lungs was also found.  The examiner assessed, in pertinent 
part, migraine headaches; chronic rhinitis with nasal polyps 
with hyposmia and hypogeusia; chronic bilateral submandibular 
sialoadenitis; and chronic bronchial asthma.  The examiner 
opined that is is at least as likely as not that the 
veteran's headaches and loss of sense of taste and smell are 
related to his Gulf War experiences.  The examiner opined 
that it is not at least as likely as not that the veteran's 
asthmatic bronchitis is related to those experiences.  

Upon VA examination of the nose, sinus, and larynx for 
compensation purposes in January 2004, the veteran's reported 
history was again noted.  He complained of thick, crusting 
mucous, and reported using saline nasal spray and Flonase 
three times daily.  He reported past problems with his 
salivary glands, and also reported occasional swelling and 
pain in the submandibular glands.  The examiner noted that 
the veteran carried diagnoses of chronic bilateral 
intermittent submandibular sialoadenitis; chronic nasal 
polyps; and Sampters triad, which consisted of aspirin 
allergy, nasal polyps, and asthma.  The examiner further 
noted the veteran's complaint of headaches, with a history of 
a broken jaw in 1987 (sic).  The veteran said the headaches 
had been present since the Gulf War, with current frequency 
approximately three times per week and lasting approximately 
six hours.  He endorsed photophobia and phonophobia 
associated with his headaches, and reported having to lie 
down in a dark room when he had the headaches. 


The January 2004 ear, sinus, and larynx examiner's physical 
examination revealed nasal polyps, supple neck, and no facial 
weakness.  The examiner diagnosed nasal polyps, chronic 
bilateral intermittent submandibular sialoadenitis, and 
migraine headaches.  The examiner opined that the veteran's 
loss of sense of taste and smell are related to his nasal 
polyps and chronic bilateral intermittent submandibular 
sialoadenitis.  The examiner further noted that this is part 
of the Sampter's triad, which is idiopathic.  The examiner 
then opined that those conditions are not related to the 
veteran's military service.  The examiner also concluded that 
the veteran's headaches are migraine-type, which is also 
idiopathic, and opined that, because they started after the 
Gulf War whereas he fracture his jaw in 1987 (sic), the 
headaches are unrelated to the jaw fracture.  

Upon VA dental/oral examination for compensation purposes in 
March 2008, the veteran's history of right subcondylar 
fracture in December (sic) 1985 in service (with 
intermaxillary fixation for closed fracture) was noted.  
However, the examiner also noted that the veteran's symptoms 
as related to sinusitis and rhinitis had begun upon return 
from the Gulf War, years following this injury.  The examiner 
further noted that X-rays and examination showed the fracture 
to have healed without residuals.  The examiner accordingly 
concluded that the veteran's claimed disorders including 
migraine headaches and loss of sense of taste and smell are 
unrelated to this in-service fracture.  The examiner assessed 
that the fracture had healed without sequelae.  

Upon VA Gulf War examination in April 2008, the veteran 
complained of loss of sense of smell and taste since 
returning from the Gulf region in service, reporting that he 
would regain his sense of smell upon increased doses of 
prednisone and antibiotics.  He reported that the loss of 
sense of smell was complete, and that he had sense of taste 
only in terms of sweet/sour.  He reported difficulty 
breathing through the nose, as well as rhinorrhea.  He also 
reported having two episodes of sinusitis in the past year.  


The veteran also then reported having migraines since 1991, 
which were non-prostrating, non-preclusive of activities, 
lasted hours, were manifested in the frontal sinus and temple 
areas, occurred almost daily, were worse in the morning, and 
were associated with sinus problems.  He reported treating 
the headaches with sinus medication, and further reported 
that his headaches had improved following polypectomy.  

Evaluations and tests in the Gulf War examination were 
extensive.  Pertinently, the examiner found the veteran's 
nasal turbinates to be boggy, with 55 percent obstruction 
bilaterally.  Frontal and maxillary sinuses were tender.  The 
examiner also observed enlarged, hardened salivary glands.  
The examiner assessed sinus headaches.  

Upon VA examination of the sinus, larynx, and pharynx in 
April 2008, a history was noted of the veteran becoming ill 
following taking ibuprofen during the Gulf War for headaches 
after exposure to an oil fire, and of his thereafter having 
chronic nasal and sinus congestion, thickening mucous, and an 
asthma diagnosis.  A history was also noted of endoscopic 
nasal polypectomy performed in 1996, 1997, 2003, and 2006, 
with an additional endoscopic polypectomy scheduled for April 
2008.  The veteran's history of approximately two sinus 
infections per year and of ongoing rhinitis were also noted.  
The examiner assessed worsening mucosal thickening and 
possible polyp formation in the maxillary, ethmoid, sphenoid, 
and frontal sinuses, and diagnosed worsening sinus mucosal 
inflammatory disease.  The examiner further diagnosed 
Sampter's triad of chronic nasal polyps, nasal and sinus 
congestion, and loss of smell.  The examiner attributed the 
loss of taste to daily prednisone use and mucosal 
inflammation.  

The examiner opined that the veteran's chronic nasal polyps, 
mucosal inflammation, headaches, and loss of sense of smell 
and taste were not caused by Gulf War exposure.  Rather, the 
examiner opined that the conditions were related to an 
allergic response to aspirins/non-steroidal anti-inflammatory 
drugs (NSAIDs), with the conditions originating in service 
when the drugs were first taken and produced those problems.  

The balance of the claims file is reasonably consistent with 
the findings and conclusions as presented in the April 2008 
VA examinations, including most pertinently symptomatology as 
related to sinusitis/rhinitis originating coincident or 
immediately following the Gulf War, during the veteran's 
active service.  While the VA January 2004 ear, sinus, and 
larynx examiner opined that the veteran's loss of sense of 
smell and taste are unrelated to service, that examiner 
failed to note the veteran's treatment in service during the 
Gulf War for sinus difficulties, and also failed to diagnose 
the veteran's ongoing sinus disorder, which is the disorder 
central to the recent VA examiner's conclusion that this non-
idiopathic sinus disorder is the cause of the veteran's 
multiple conditions, inclusive of loss of sense of taste and 
smell, and headaches.  It is notable that the headaches as 
identified upon recent examinations were found to meet the 
pattern of sinus headaches, and hence not to be migraine or 
idiopathic.  

The Board accordingly concludes that the evidence is in 
approximate balance, and that the reasonable-doubt doctrine 
favors a grant of service connection for the veteran's 
claimed headaches, loss of sense of smell, and loss of sense 
of taste, all as an allergic, progressive condition affecting 
the sinuses and nasal turbinates and associated structures 
(as concluded by the April 2008 VA sinus, larynx, and pharynx 
examiner), based on these conditions having originated in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for sinus mucosal inflammatory disease 
manifested by chronic nasal polyps, nasal and sinus 
congestion, loss of sense of taste and smell, and sinus 
headaches is granted. 


REMAND

As the Board noted in its July 2006 remand, in April 2006 the 
veteran filed a notice of disagreement (NOD) with a March 
2006 RO rating decision.  The disagreement, as evidenced by 
the arguments contained therein, was with the RO's March 2006 
denial of four distinct issues: service connection for 
allergic rhinitis and Grave's disease, and whether new and 
material evidence had been submitted to reopen claims for 
PTSD and gastritis.  The veteran was accordingly entitled to 
issuance of a statement of the case (SOC), to allow him to 
pursue those issues by perfecting appeals of the RO's denial 
of those claims.  Where a notice of disagreement has been 
submitted, the veteran is entitled to an SOC.  38 C.F.R. § 
19.26.  The Court has held that the failure to issue an SOC 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).  See also 38 C.F.R. § 19.9(a) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  

The RO had originally deemed the April 2006 submission by the 
veteran not to have adequately specified the issues with 
which he was in disagreement.  However, the Board determined 
in its July 2006 remand that the April 2006 submission did 
indeed constitute an NOD requiring remand as to those four 
issues.  Hence, the question of sufficiency of the NOD was 
thereby answered by the Board, and that determination was 
taken out of the hands of the RO.  See Godfrey; Manlincon.   

Following the Board's remand in March 2006, the RO again, by 
a February 2008 letter to the veteran, informed that it had 
found the April 2006 submission by the veteran to have not 
expressed with adequate specificity the issues in the March 
2006 decision with which he was disagreeing.  Thus, with all 
due respect for the RO, the Board must find that the RO 
failed to carry out the remand instructions of the Board by 
failing to recognize the April 2006 NOD as to the four above-
noted issues, and failing to issue a responsive SOC.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Hence, the Board must again remand these issues for RO 
issuance of an SOC.  In addition, on remand, the RO should 
complete any additional development deemed necessary. 
38 C.F.R. § 19.26.


Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case covering the issues of 
entitlement to service connection for 
allergic rhinitis and Grave's disease, and 
whether new and material evidence has been 
submitted to reopen claims for PTSD and 
gastritis. Assure that all current 
requirements as to notice and assistance 
are satisfied.  Complete any additional 
development deemed necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


